Citation Nr: 0818977	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  02-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee medial meniscus tear from June 1, 2002, to 
February 10, 2003.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a rating decision dated in December 2000 the veteran was 
granted service connection for a right knee disorder, rated 
as 10 percent disabling under Diagnostic Code 5260, effective 
September 29, 1999.  In December 2001 the veteran filed a 
notice of disagreement with that decision. 

In a rating decision dated in May 2002 the veteran was 
granted a rating of 100 percent due to surgery upon his right 
knee effective April 29, 2002, to June 1, 2002.  The rating 
was returned to 10 percent effective June 1, 2002.

In September 2003 the veteran appeared and testified at an RO 
hearing in Jackson, Mississippi.  The transcript of that 
hearing is of record.

In November 2004 the Board denied the veteran's claim for 
higher or separate ratings in excess of 10 percent for the 
period September 29, 1999, to April 28, 2002, and remanded 
the issue of a rating in excess of 10 percent for the period 
beginning June 1, 2002, for further development.  The 
veteran's right knee disability was rated exclusively under 
the provisions of Diagnostic Code 5260 prior to June 1, 2002.

In September 2006 the Board issued a decision denying the 
veteran's request for a rating in excess of 10 percent for 
his service-connected right knee disability for the period 
June 1, 2002, to February 10, 2003; granting a rating of 30 
percent under the provisions of Diagnostic Code 5261 for the 
period beginning February 11, 2003, to January 30, 2005; and 
granting a rating of 10 percent under the provisions of 
Diagnostic Code 5261 for the period beginning January 31, 
2005.  The veteran appealed the September 2006 decision to 
the Court of Appeals for Veterans' Claims (Court).

In an Order dated in June 2007 the Court, acting upon the 
joint motion of the parties, vacated only that part of the 
Board's September 2006 decision which denied the veteran's 
request for an increased rating for residuals of a right knee 
medial meniscus tear for the period June 1, 2002, to February 
10, 2003, and remanded the matter to the Board for further 
development.


FINDING OF FACT

The veteran's right knee medial meniscus tear residuals 
disability was not productive of recurrent subluxation or 
lateral instability, or flexion less than 45 degrees, during 
the time period June 1, 2002, to February 10, 2003.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right knee medial meniscus tear from June 1, 
2002, to February 10, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5256-5263 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As stated before, on April 29, 2002, the veteran underwent 
surgery on his right knee.  He was duly granted a rating of 
100 percent from April 29, 2002, to June 1, 2002, under the 
provisions of Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Effective June 1, 2002, the evaluation 
was returned to 10 percent under the provisions of Diagnostic 
Code 5260.  Id.  In September 2006 the Board granted a 
separate rating of 30 percent under the provisions of 
Diagnostic Code 5261 for right knee limitation of extension 
residuals for the time period February 11, 2003, to January 
30, 2005, and a separate rating of 10 percent under the 
provisions of Diagnostic Code 5261 for right knee limitation 
of extension residuals beginning January 31, 2005.  The 
veteran seeks a rating in excess of 10 percent from June 1, 
2002, to February 10, 2003.

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). However, it is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, a separate rating may be assigned upon x-
ray evidence of arthritis with limited or painful motion of 
the knee (Diagnostic Codes 5003-5010), and for instability of 
a knee (Diagnostic Code 5257).  See VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 
1998).  Separate ratings may also be assigned for limitation 
of flexion and limitation of extension of the same joint.  
See VAOGCPREC 9-2004 (Sept. 17, 2004).

for purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In evaluating a service-connected disability, VA must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  With any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59. 

Limitation of flexion under Diagnostic Code 5260 is assigned 
a 10 percent evaluation when flexion is limited to 45 
degrees; 20 percent when flexion is limited to 30 degrees; 
and 30 percent evaluation when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension under Diagnostic Code 5261 is 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; 20 percent when extension is limited to 15 
degrees; 30 percent when extension is limited to 20 degrees; 
40 percent when extension is limited to 30 degrees; and 50 
percent when extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background.  VA medical records compiled since June 
1, 2002, contain the following remarks:

*	June 2002 (Orthopædic Clinic):  
Follow-up from 04/29/02 right knee 
arthroscopic surgery with right 
partial medial meniscectomy.  Second 
post-op visit.  [Veteran] states that 
he has been doing well and that his 
post-op pain has gradually decreased, 
but he has been having some trouble 
with the right knee.  His wife states 
that he has "still been 'babying.'"  
Examination of the right knee showed 
incisions well healed, clean, dry and 
intact.  Mild tenderness to palpation 
on the medial portal.  No true medial 
or lateral joint line tenderness.  No 
true varus valgus or Lachman's 
instability.  Motor on his quadriceps 
was 4+/5, hamstrings 4+/5.

*	July 2002:  Status post partial medial 
meniscectomy - 2 months ago.  States 
pain constant and just does not go 
away.  Referred to physical therapy 
for HEP with emphasis on 
quadriceps/hamstrings.  Physical 
therapist feels veteran may possibly 
need offloading brace to assist with 
pain.

*	August 2002:  C&P examination reflects 
that the veteran complained that he 
"still has pain and the pain is 
actually worse than before the 
surgery."  He also complained of 
swelling, and said that the knee 
continues to lock up; feeling like it 
might give way.  The examiner observed 
that the veteran walked, assisted by a 
cane, with a marked limp on the right 
side, but noted that the veteran was 
able to walk on his heels and toes 
without any loss of balance.  The 
examiner also commented that the 
veteran's demeanor did not reveal any 
increased pain.  Physical examination 
revealed no tenderness or swelling, 
and no muscle atrophy.  Objective 
testing revealed active range of 
motion of 0-100 degrees, and 0-110 
degrees passively.  No true medial or 
lateral joint line tenderness was 
noted.  Varus/valgus stress testing 
revealed no instability, and Drawer 
sign and Lachman's test were negative.  
Strength on the right side was good 
for knee flexion/extension.  No 
crepitations were noted during passive 
range of motion.

*	February 11, 2003 (Orthopædic Clinic):  
Still has medial knee pain, stiffness, 
and lack of confidence in the knee.  
Has not received adequate therapy.  
Does not seem to be able to accomplish 
this on his own.  Still using a cane.  
Range of motion is from a 20 degree 
extensor lag.  There is no flexion 
contracture.  He flexes to 115.  There 
is exquisite medial joint line 
tenderness.  No lateral joint line 
tenderness.  No instability.  
Provocative testing for meniscal 
pathology not possible.

*	February 28, 2003 (Physical Medical 
Rehab Medicine Note):  Chief complaint 
of chronic right knee pain in the last 
nine months.  Status post right knee 
surgery a year ago.  The right knee 
flexion and extension about 90 to 45 
degrees.  Tenderness positive.  Lower 
extremity, motor within normal limits.  
Sensory, decreased in right toes.

*	February 28, 2003 (Physical Therapy 
Note):  Diagnosis right knee pain.  
Referred to physical therapy for knee 
exercises.  Complains of pain and 
stiffness right knee.  Pain increased 
with squatting and work.  Pain 
decreased with medications and rest.  
Veteran ambulated to clinic with cane.  
Observable limp right lower extremity.  
Active range of motion right knee 
limited -15 to 45 degrees.  Strength 
limited due to right knee pain.  
Veteran in need of off-loading brace 
for right knee.

*	March 17, 2003:  Veteran to pain 
clinic for a follow up.  Ambulatory 
with cane.  Complained of severe right 
leg pain.  States "I need some 
relief, I'm in severe pain."

*	March 26, 2003:  Follow-up visit, 
chronic right knee pain.  Wants to try 
acupuncture treatment to the right 
knee.

*	April 16, 2003:  Was last seen three 
weeks ago for acupuncture treatment to 
the right knee, which he described did 
not help very much.

*	September 2003:  Right knee range of 
motion is 0-90 degrees.  Motor within 
normal limits.  Sensory decreased in 
the right toes.

In January 2005 the veteran underwent another C&P 
examination.  During the examination he complained of right 
knee pain and of an occasional catching sensation with 
extension; however, he reported that he was able to go about 
his activities of daily living.  The examiner noted that the 
veteran walked "with an antalgic right knee limp using a 
cane in his left hand."  Objective testing revealed 
considerable atrophy of the right quadriceps muscle, and 
tenderness over the medial joint line.  According to the 
examiner, the veteran's quadriceps atrophy tends to indicate 
of weakness and fatigability, however, he advised that the 
veteran "has no incoordination and he has no loss of 
motion."  Lachman's test and drawer signs were also 
negative.  Varus and valgus stress testing was stable "in 10 
degrees and 30 degrees of flexion."  Flexion was to 70 
degrees.  The veteran lacked the last 10 degrees of 
extension.  

X-rays taken pursuant to this examination revealed that the 
articular cartilage in the medial compartment of the right 
knee was slightly narrower than that in the lateral, but 
still "well within the range of normal."  No other 
abnormalities were detected.

Physical examination revealed no swelling, effusion, synovial 
thickening, retropatellar crepitation, or patellar 
instability.  According to the examiner, "if the veteran's 
pain and limitation of motion were due to synovial 
irritation, he would have some swelling or synovial 
thickening, which he lacks."  The examiner added that "x-
rays appear normal and give no explanation for the pain which 
[the veteran] complains in his history or physical 
examination."  The examiner went on to state that he was 
"unable to estimate the range of motion, amount of pain or 
functional capacity during a flare-up without resolving [sic] 
to pure speculation."

Analysis.  Medical evidence compiled since June 1, 2002, 
shows limitation of right knee flexion; however, the record 
contains no evidence of knee flexion limited to less than 
45 degrees.  Indeed, the August 2002 C&P examiner noted that 
strength on the right side was good for knee 
flexion/extension.  Range of motion in September 2002 was 
from 0 to 90 degrees, and flexion during January 2005 C&P 
examination was to 70 degrees.  Based on the evidence of 
record, a rating in excess of 10 percent under the provisions 
of Diagnostic Code 5260 since June 1, 2002, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Although the veteran complained during his August 2002 C&P 
examination of feeling as if his right knee was giving way, 
the examiner found no objective evidence of any lateral 
instability.  On the contrary, the examiner remarked that the 
veteran was able to walk on his heels and toes without any 
loss of balance.  Orthopædic Clinic notes dated February 11, 
2003, also advise of "no instability."  Physical 
examination during the January 2005 C&P examination also 
found no patellar instability.  Accordingly, in the absence 
of any distinct disability manifestations, the Board finds no 
basis for a separate rating for knee impairment under the 
provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A rating in excess of 10 percent is also not warranted under 
any alternative provision.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5256-5263.  During his September 2003 RO hearing 
the veteran testified that his right knee disorder has been 
more severely disabling since undergoing surgery in April 
2002; however, a separate rating for limitation of motion due 
to pain under Diagnostic Code 5003 is inapplicable since the 
veteran already has a compensable rating under a limitation 
of motion code (Diagnostic Code 5260), and since there is no 
x-ray evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, Note (1).  Although Diagnostic Code 5256 provides 
for a rating in excess of 10 percent, application of this 
code is also inappropriate as there is no diagnosis of 
ankylosis of the right knee.  Likewise, evaluation under 
Diagnostic Codes 5258 is not warranted since there is no 
clinical evidence of any semilunar cartilage dislocation, and 
evaluation under Diagnostic Code 5259 is not warranted since 
the highest rating thereunder is 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258-5259.  Additionally, there are 
no objective findings of impairment of the tibia and fibula, 
so evaluation under Diagnostic 5262 is not warranted.  
Finally, evaluation under Diagnostic Code 5263 is 
inapplicable since the veteran does not have a diagnosis of 
genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  
Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted at any time 
during the period June 1, 2002, to February 10, 2003.  38 
C.F.R. § 4.71a, Diagnostic Code 5256-5263.

The Board has carefully considered the veteran's complaints 
of right knee pain (and examination findings in January 2005 
of atrophy of the right quadriceps muscle (see May 2007 Joint 
Motion for Partial Remand, pp. 3-4)); but finds that a 
separate rating under the provisions of 38 C.F.R. §§ 4.40, 
§ 4.45 and § 4.59 is not warranted since loss of motion from 
pain, weakened movement, excess fatigability, and 
incoordination of the joint has already been factored into 
the criteria for evaluation of limitation of knee flexion and 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5260-5261; see 
also VAOPGCPREC 9-98.  

Although not on appeal, with regard to arguments made on page 
3, paragraph 2 of the May 2007 Joint Motion for Partial 
Remand, it bears mentioning that the Board is cognizant that 
the medical evidence includes two entries dated February 28, 
2003.  The February 28, 2003, physical therapy note indicates 
that active range of motion was "limited -15 to 45 right 
knee;" while the February 28, 2003, rehab medicine entry 
advises of "flexion and extension about 90 to 45 degrees."  
These entries, which were apparently made within 30 minutes 
of the other on the same date, are not only completely 
contradictory, but are wholly inconsistent with preceding and 
subsequent right knee range of motion findings, and are thus 
unreliable for rating purposes.  See 38 C.F.R. § 4.2; see 
also Owens v. Brown, 7 Vet. App. 429 (1995) (it is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence).  

The Board also notes the admonition that the Board should 
consider certain range of motion evidence in a treatment 
record dated in July 2004 (see May 2007Joint Motion for 
Partial Remand, page 3, paragraph 2); however, close review 
of the evidence reveals that the document in question is 
actually a July 2004 print out of the February 28, 2003, 
Physical Medicine Rehab Medicine Note, just discussed.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances since June 1, 2002, that would 
take the veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).   

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  Letters from the RO dated in 
July 2002 and December 2004 satisfied the duty to notify 
provisions with regard to the veteran's claim for service 
connection.  He was also apprised of the evidence needed to 
substantiate his claim for an increased rating; of the 
evidence that VA would obtain; and of the evidence that he 
should submit or request VA's assistance in obtaining, and 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  Although the veteran was not advised in pre-
adjudication notice of how VA determines disability ratings 
and effective dates, the Board notes that the veteran's 
appeal for an initial compensable rating arose from his 
notice of disagreement with the rating decision that awarded 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As this matter concerned an initial rating, notice in 
accordance with Vazquez is not warranted.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Regarding the duty to assist, VA treatment records dating 
from June 1, 2002, to June 1, 2004, have been obtained and 
associated with the claims file.  The veteran also appeared 
and testified at a local RO hearing in Jackson, Mississippi; 
the transcript of which is of record.  In addition, he has 
been accorded multiple C&P examinations with regard to his 
right knee disability; the reports of which are of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

The Board notes that in a letter dated in October 2007 the 
veteran's attorney requested that the issue be remanded for 
further development; however, as stated above, the record has 
been adequately developed with regard to the timeframe under 
review in this appeal, so delay in issuance of this decision 
is unwarranted.


ORDER

A rating in excess of 10 percent for residuals of a right 
knee medial meniscus tear from June 1, 2002, to February 10, 
2003, is denied.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


